Citation Nr: 1341954	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-46 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for a psychiatric disorder, to include depression, with symptoms of anxiety, nervousness, and hallucinations.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Board has reviewed all the evidence in the Veteran's claims file and all virtual records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The issues of entitlement to service connection for a psychiatric disorder and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Parkinson's disease did not manifest in service and is unrelated to service, to include exposure to ionizing radiation or asbestos.


CONCLUSION OF LAW

Parkinson's disease was not incurred in active service, nor may such a disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473. 

November 2007 and August 2008 letters discussed the evidence necessary to support claims for service connection.  The Veteran was invited to submit or identify evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates. 

The Board finds that the content of the above notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file. 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim.  However, the Board requested and received a Veterans Health Administration etiological opinion from a neurologist based upon a review of the claims file.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

Here, the VHA opinion is sufficient medical evidence upon which the Board may make a decision on the claim.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Laws and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown  , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that his current Parkinson's disease either (1) began in service, or (2) developed as a result of his service.  He has argued, through his representative and wife (who has power of attorney) that he developed his Parkinson's disease as a result of an in-service sexually transmitted disease, exposure to ionizing radiation in service, and exposure to chemicals and asbestos in service.  He has also argued that symptoms of numbness and tingling that he complained of in service were early indications of his Parkinson's disease, but that he was not diagnosed until years later.

The claims file contains service treatment records, including a DD Form 1141 Report of Exposure to Ionizing Radiation.  The Veteran's DD Form 1141 indicates that he had accumulative total doses of 0.00 for x-ray (beta and gamma) exposure in service.  The Veteran had a normal clinical evaluation during enlistment in December 1960 and he reported mumps as his only significant prior medical history.  In April 1961, the Veteran complained of pains in his upper arms, shoulders and neck subsequent to weight lifting.  In November 1962, the Veteran complained of "generalized 'electric shocks' over his entire body, with a burning feeling."  On examination he had normal sensation and deep tendon reflexes.  The care provider onboard the ship noted that the Veteran had "multiple recent complaints of a neurotic nature, and I believe this is another.  Will observe for future episodes."  Meanwhile he was started on what appears to be an antibiotic.  

In the months prior to the November 1962 complaints the Veteran had complaints of insomnia, rash, anxiety, and sore throat.  He was also diagnosed with an upper respiratory infection.  In September 1962, he sought treatment for a possible sexually transmitted disease, but his examination was negative.  In October 1962, he complained of urethral discharge, was initially noted to have negative testing, but later a culture showed gonorrhea (Neisseria Gonococci).  He was given Penicillin and Bicillin.  In August 1963, he again was concerned he had a venereal disease, but two examinations showed no evidence of a disease.  He had additional complaints of sore throat, rash, and insomnia in 1963 and 1964.  On his December 1964 release from active duty examination he had a normal clinical neurologic evaluation.

A September 2005 treatment record from Dr. P.M.B. noted that the Veteran's symptoms of Parkinson's disease began five years prior, and had increased in severity.  He initially noted unilateral tremor, which increased to bilateral tremors and difficulties with activities of everyday living.   In July 2006, he reported that he felt "terribly anxious" during the day and had "developed what appeared to be REM sleep disorder and states that his wife frequently awakens him" due to yells, shouts, and "fights" in his sleep.  By July 2007, the Veteran had increased confusion and he had increased hallucinations.  In August 2007, he was noted to be unable to handle his own finances.

A November 2007 VA treatment record noted the Veteran was diagnosed with Parkinson's disease in 2000, and that he had dementia and depression related to his Parkinson's disease.  He also had anxiety and hallucinations due to his medications and underlying Parkinson's disease.  

In December 2007, the Veteran provided a statement that he experienced numbness of the head in 1963, and he was tested for nerve damage.  He also had "skin itchiness and pins and needles" and was given antibiotics.  He indicated that he "started with numbness during the time [he] served in the Navy and after discharge until he was diagnosed with Parkinson's disease in 1998 when [his] tremors began."  

The claims file does not contain treatment records prior to 2005.  A November 2007 VA treatment record noted the Veteran was diagnosed with Parkinson's disease in 2000, and he suffers from dementia and depression secondary to his Parkinson's disease.  He also has anxiety and hallucinations, which are noted to be due to his medications and his underlying Parkinson's disease.  

Treatment records show the Veteran has a family history significant for a sister with Lupus, a daughter with Multiple Sclerosis, and another daughter with hypothyroidism.

A VA treatment record from March 2008 indicated the Veteran received care at St. Joseph's Adult Day Care three times a week.  In a November 2009 statement, the Veteran's wife wrote that the Veteran's symptoms had increased to the "last stage" of Parkinson's disease and that he was unable to hold a pen or understand the VA claims process.  His wife has power of attorney, and has completed much of the paperwork for VA benefits on his behalf.

On the October 2009 substantive appeal, the Veteran's wife provided a statement that the Veteran's symptoms started during his service on the USS Tanner.  She reported the Veteran had "night fights" in his sleep in service, and that those have continued and she attributes them to his Parkinson's disease.  She also stated that the Veteran's parents (now deceased) informed her that he never had symptoms of numbness before service.  She reported that she accompanied the Veteran when he sought treatment for numbness along his forehead and tongue, as well as weakness in his legs.  These complaints were attributed to "nerves."  She stated that the Veteran had Parkinson's at age 23, and that now (age 67) he does not make sense when he tries to communicate.  She stated that family doctors provided sedatives for years, but that in his 50s the Veteran developed tremors and he was properly diagnosed with Parkinson's disease.  Neither, the Veteran nor his wife has provided the VA with release of medical information forms for any treatment provided other than from Drs. P.M.B. and D.W.C., which are contained in the record.

In a December 2009 statement, the Veteran's representative argued that Parkinson's disease is a degenerative disorder with genetic, viral and environmental toxins as possible causes.  In a May 2013 statement, the representative noted that the Veteran was stationed at the Bainbridge Naval Reserve Manpower center in Maryland, during service, and that environmental contaminants have been found at this location.  Specifically, the representative noted that the Bainbridge Naval Reserve housed significant quantities of asbestos, underground fuel tanks, an oil-separator pit, and the past dumping of pesticides in a landfill on the installation.  The representative provided copies of a medical article or treatise on Parkinson's disease, and its pathology, clinical manifestations, and treatment.  

According the U.S. Environmental Protection Agency (EPA) the Naval Training Center Bainbridge was the host for various schools and functions after the Korean War until roughly 1976, after which the Department of Labor operated a Job Corp Training Center on part of the installation.  According to http://www.epa.gov/reg3hwmd/npl/MDD985397256.htm the Naval Training Center Bainbridge was heavily contaminated with asbestos in the former hospital area.  Two areas on the installation called for landfill caps and groundwater use restrictions, as well as a long-term ground water, surface water and sediment monitoring program.  EPA links to the Agency for Toxic Substances Disease Registry (ATSDR) for descriptions of contaminants and associated risk factors.  The link, http://www.atsdr.cdc.gov/HAC/pha/pha.asp?docid=1083&pg=1, directs to the Woodlawn Company Landfill, which was located 1.5 miles from the Naval Training Center Bainbridge.  It notes that the land was used to quarry sand and gravel in the 1960s, until it was purchased in 1965 for use as a landfill.  ATSDR indicated that polyvinylchloride sludge was disposed of in the landfill beginning in 1978 and that metals and volatile organic chemical levels were found in nearby wells.  Thus, according to the EPA and ATSDR, the Naval Training Center Bainbridge had asbestos contamination during the Veteran's service, but the environmental toxins that results from the Woodlawn landfill occurred after the Veteran was discharged from service.

A medical treatise, provided by the Veteran's representative, noted that Parkinson's disease is a commonly occurring degenerative disorder.  Etiologic classification of parkinsonism includes primary (idiopathic) Parkinson disease and secondary parkinsonism.  Secondary parkinsonism is caused by disorders other than Parkinson disease, such as trauma, infection, neoplasm, arthrosclerosis, toxins, drug intoxication.  Parkinson's disease is usually onset after the age of 40, and is one of the most relevant of the primary central nervous system disorders.  "The pathogenesis of Parkinson disease is unknown.  The disease does not show a hereditary pattern or familial tendency.  Epidemiologic data suggest genetic, viral and environmental toxins as possible causes.  Classic symptoms of Parkinson's disease are tremors at rest, muscle stiffness, akinesia, and postural abnormalities.  A diagnosis of Parkinson's disease is made on the basis of two of the four cardinal symptoms, and one of the two must be tremors or bradykinesia (slowness of voluntary movement).  "In early stages of the disease, reflex, sensory and mental status are usually normal."  Also, "early in the disease, persons often experience a sleep benefit; that is, symptoms decrease with sleep."  The article notes that "fifty percent of persons with Parkinson's disease have a depression that is now believed to be an inherent part of the pathologic state of the disease."  A cognitive disorder may present early in the course of the disease and may progress to dementia.  Generally, "Parkinson disease takes a slowly progressive course for 15 to 20 years before producing total invalidism."

In June 2013, the Board requested a VHA opinion regarding the etiology and onset of the Veteran's Parkinson's disease.  In September 2013, a VA Chief Neurologist provided a response to the Veteran's various theories of entitlement to service connection for Parkinson's disease.  She noted that the Veteran's service treatment records did not indicated that the Veteran's Parkinson's disease began in service.  "Electric shocks" are not considered early symptoms of Parkinson's disease.  She noted that the symptoms of Parkinson's disease (resting tremor, slowness, stiffness and an abnormal gait) were not noted in his service treatment records.  The Veteran's wife noted that he had a history of "night fights" in service, although the records only indicate one complaint of insomnia.  The records did not describe symptoms of REM sleep behavior disorder.  Numbness and tingling are not indications of Parkinson's disease, but are "rather nonspecific symptoms that can point to either neuropathic conditions or can be part of a 'neurosis' as the physician in charge on the ship concluded."  She noted that the Veteran was diagnosed with Parkinson's disease in 2000,  26 years after his discharge from service.

The Chief Neurologist also noted that Parkinson's disease is not considered a condition that can be caused by gonorrhea.  "Parkinson's disease is a disorder that is caused by a combination of a genetic predisposition, as well as an exposure to certain environmental factors, but not he consequence of a bacterial sexually transmitted disorder."  She also noted that there was no indication of radiation exposure, so his Parkinson's disease could not be attributable to radiation.  Lastly, she noted that asbestos had not been linked to the etiology or pathogenesis of Parkinson's disease.  She noted that asbestos is commonly linked to pulmonary conditions, but not to degenerative disorders of the dopaminergic neurons in the central nervous system.  She concluded that it was not likely that the Veteran's Parkinson's disease was the result of asbestos exposure.

Having carefully considered the record, the Board has determined that, regrettably, service connection for Parkinson's disease is not in order.  With respect to the Veteran's contention that his Parkinson's disease might be related to his exposure to ionizing radiation, the Board initially notes that Parkinson's disease is not subject to the presumptive provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Additionally, it is not a "radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(2), nor has the Veteran cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease pursuant to 38 C.F.R. § 3.311(b)(4).  Lastly, the record shows that the Veteran's radiation exposure was measured at 0.0, and the VHA neurologist found that his Parkinson's disease was not related to this alleged radiation exposure.

Additionally, the VHA neurologist noted that asbestos exposure and a prior diagnosis of gonorrhea were not known causes of Parkinson's disease.  Indeed, asbestos exposure is generally associated with pulmonary disorders, and gonorrhea is a bacterial infection.  The Veteran's gonorrhea was effectively treated in service with antibiotics.

Lastly, the VHA neurologist has noted that the Veteran's in-service symptoms of numbness, tingling and "electric shocks" are not considered early symptoms of Parkinson's disease.  The VHA neurologist and the medical treatise provided by the Veteran's representative note that Parkinson's disease is diagnosed after the presentation of tremors or slowness of movement.  The Veteran's treatment records do not contain notations of, and the Veteran/his wife have not provided statements that he had any of the cardinal symptoms of Parkinson's disease in service.  Importantly, the medical treatise notes that Parkinson's disease generally has onset after age 40 (the Veteran was diagnosed at age 58), and generally the disease progresses to invalidism within 15 to 20 years of onset of symptoms.  The record showed that the Veteran was in an adult care facility in 2008, 8 to 10 years after his initial diagnosis, and 44 years after his discharge from service.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Veteran's wife has had power of attorney throughout the claim and the Veteran's disease has progressively hindered his cognitive function.  Therefore, the competency of the statements provided regarding in-service symptoms and continuous symptoms is questionable.  However, the Board will consider the statements regarding "night fights" in service, and ongoing numbness and tingling from service to be credible.  However, as noted above, these symptoms are not considered the cardinal symptoms for diagnosis of early Parkinson's disease.

The Board has considered the statements of the Veteran's wife to the effect that his current Parkinson's disease is due to radiation exposure, asbestos, or gonorrhea in service.  However, it finds that the question of whether the current disability was incurred in service, or is otherwise related to radiation exposure, asbestos or gonorrhea exposure, is a complex medical issue that is beyond the realm of a layman's competence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In that regard, there is a lack of evidence demonstrating any complaint or abnormal finding suggestive of Parkinson's symptoms until many years after service.  The first indication of problems with tremors dates to 1998 or 2000 (the earliest treatment record in the claims file is from 2005), and the diagnosis of Parkinson's disease came in approximately 2000, many years following the Veteran's separation from service.  Moreover, the record is negative for any competent evidence relating this claimed disability to service. 

In summary, the record does not show that the claimed Parkinson's disease is related service, exposure to radiation, asbestos or gonorrhea, and entitlement to service connection is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for Parkinson's disease is denied.


REMAND

The claims file contains treatment records from 2005 to 2008.  The records indicate that the Veteran's Parkinson's disease and the medications used to treat his disease can cause depression, anxiety, hallucinations and sleep disturbances.  The Veteran's service treatment records indicate that he was treated for insomnia once during service, and that he had somatic complaints which may be due to "neurosis."  The VHA neurologist noted that the Veteran's in-service complaints of "electric shocks" were not early indications of Parkinson's disease, but that they could be associated with a number of problems, to include the "neurosis" noted by the in-service physician.

In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet App. 79.

Here, the records contain current complaints of sleep disturbances, depression, anxiety, nervousness, and hallucinations, and service treatment records contain complaints of insomnia and a notation of "neurosis."  Although many of the treatment records from 2005 to 2008 associate the Veteran's psychiatric and sleep symptoms with his non-service connected Parkinson's disease, there is no indication that the care providers knew the Veteran's in-service history.  The Veteran's wife has also indicated that physician's treated him for years with "sedatives."  As such, an opinion should be sought regarding the etiology of any psychiatric and sleep disorders.  As the Veteran is living in an adult care facility, the Board will request an opinion based upon a review of the record, to include any additional treatment records obtained on remand.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete an authorization and release (VA Form 21-4142) to allow VA to obtain any outstanding records pertaining to psychiatric or sleep disorder treatment he has received post-service.  He (or his wife) should also be asked identify and complete an authorization form for any other non-VA facilities with pertinent outstanding records. 

All requests and all responses for such records, including negative responses, should be documented in the claims file.  All records received should be associated with the claims file. If any identified, outstanding records cannot be obtained after making appropriate efforts, the Veteran should be notified of the missing records and the attempts made to obtain them, and allowed an opportunity to provide such records.

2.  Request copies of any outstanding VA treatment records dated after 2008 and associate those records with the claims folder.

3.  The Veteran's claims file and any virtual records should be reviewed by a VA health care provider with appropriate expertise.  After a review of the record, the evaluator should list all diagnosed psychiatric and sleep disorders, and must provide written responses to the following inquiries:

a.  Is it at least as likely as not (a 50/50 probability or greater) the Veteran suffers from a psychiatric disorder that was due to or began in service?  The evaluator should note the Veteran's in-service complaints of "electric shocks" and the following notation of possible "neurosis."

b.  Is it at least as likely as not (a 50/50 probability or greater) the Veteran suffers from a sleep disorder that was due to or began in service?  The evaluator should note the Veteran's in-service treatment for insomnia, and the Veteran's wife's statements that he suffered from "night fights."

A complete rationale should be given for all opinions and conclusions expressed.  If the evaluator believes that a physical examination is necessary, and a physical examination is possible, then one should be scheduled.

4.  After completing any further development as may be indicated by any response received, readjudicate the merits of the service connection claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran, his wife and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


